The opinion of the court was delivered, by
Thompson, C. J.
An estate in fee simple is where lands are granted to one and his heirs for ever, generally and absolutely, without limitation or restriction to any particular heir or heirs. In the case in hand, the devise to Elizabeth Kolb by her father, Abraham Hiltebeitel, was “ all the three aforesaid pieces or tracts of land” (one of which is the subject of this controversy) “ are hereby bequeathed unto my youngest daughter Elizabeth for and during her natural lifetime, but immediately after her decease it shall be and belong to all her legal heirs, share and share alike.” There was no devise over in default of heirs. This left it a devise in fee to Elizabeth. It was a devise to 'her and the whole body of her heirs without limitation or restriction, absolutely and generally, and is within the definition of an estate in fee: Fearne on Rem. 141 (old ed.); 1 Co. R. 954; 1 Atk. 413; Curtis et al. v. Longstreth, 8 Wright 297. The court below were right in holding that Elizabeth Kolb took an estate in fee simple, and in entering judgment for the plaintiffs.
Judgment affirmed.